                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JESSE POLANSKY M.D., M.P.H., et al.                              CIVIL ACTION

                          v.                                        NO. 12-CV-4239

   EXECUTIVE HEALTH RESOURCES,
   INC., et al.

                                                           ORDER

          AND NOW, this 5th day of November, 2019, upon consideration of the Government’s

Motion to Dismiss (ECF 526), the response (ECF 533; ECF 540) and reply thereto (ECF 543), the

supplemental briefing submitted by the parties (ECF 554; ECF 555; ECF 556), and oral argument,

and for the reasons stated in the foregoing Memorandum, it is hereby ORDERED that Plaintiff’s

Third Amended Complaint is DISMISSED, with prejudice.



                                                            BY THE COURT:

                                                            /s/ Michael M. Baylson

                                                            MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 12\12-4239 Polansky v Exec Health Resources\12cv4239 Order re Govt MTD.docx
